SECURITY AGREEMENT (this “Security Agreement”) dated as of March 22, 2013, made by TECHNOLOGY FABRICATORS INC., a Delaware corporation (“Technology Fabricators”), ESW AMERICA INC., a Delaware corporation (“ESW America”), ESW TECHNOLOGIES INC., a Delaware corporation (“ESW Technologies”, and together with Technology Fabricators and ESW America, the “Grantor”), and in favor of ORCHARD CAPITAL CORP., as the collateral agent (the “Collateral Agent”), on behalf of the purchaser parties (each a “Secured Party” and together, the “Secured Parties”) set forth on Schedule I to the Note Subscription Agreement (the “Note Subscription Agreement”) dated as of the date hereof among the Collateral Agent, the Secured Parties and Environmental Solutions Worldwide, Inc., a Florida corporation and the corporate parent of the Grantor (“ESWW”). A.
